Citation Nr: 1614540	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1997.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The September 2011 rating decision denied entitlement to service connection for tinnitus and bilateral hearing loss.  The Veteran's singularly disagreed with the denial of entitlement to service connection for tinnitus.

The Veteran has previously been denied entitlement to service connection for tinnitus in a final RO decision.  When a claim has been previously disallowed, VA lacks jurisdiction to consider the claim again unless new and material evidence has been received.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, although the 2011 rating decision addressed the Veteran's tinnitus claim on the merits, the Board must initially address whether new and material evidence was submitted sufficient to reopen the claim.


FINDINGS OF FACT

1.  The Veteran was initially denied entitlement to service connection in a July 1999 rating decision.  Additional claims for service connection for tinnitus were denied in January 2000 and June 2001 rating decisions.  The June 2001 rating decision denied the claim because the Veteran was not diagnosed with tinnitus in service and the record did not include a medical nexus connecting the Veteran's tinnitus to service.

2.  The evidence received since the June 2001 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

3.  Resolving reasonable doubt in the Veteran's favor, his tinnitus was incurred in service.  


CONCLUSIONS OF LAW

1.  A June 2001 rating decision by the RO that denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.156, 20.200 (2015). 
 
2.  New and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  Entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  March and August 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the Board's favorable disposition of the new and material evidence and service connection claims, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran regarding those issues.

New and Material

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. 

In July 1999, and again in January 2000 and June 2001, the Veteran's claim of entitlement to service connection for tinnitus was denied.  The Veteran's tinnitus claim was denied because there were no in-service complaints or diagnosis of tinnitus, and because there was no medical nexus between his current tinnitus and service.  The Veteran did not perfect an appeal to the June 2001 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the June 2001 rating decision included service treatment records, an August 1998 private treatment record diagnosing bilateral tinnitus, and the Veteran's statement that his tinnitus was related to his service.

Evidence that has been added to the claims file since June 2001 rating decision includes an August 2011 VA audio examination with a negative nexus opinion, a November 2011 private treatment record providing a positive nexus opinion, and the Veteran's testimony at a March 2016 Board hearing regarding his in-service noise exposure and the onset of his tinnitus.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the June 2001 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the positive medical nexus opinion and the Veteran's testimony regarding the onset of his tinnitus are "material" evidence of the possible etiology of the Veteran's tinnitus.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims (diagnoses and a potential nexus to service).  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for tinnitus.

Under these circumstances, the criteria to reopen the claim of entitlement to service connection for tinnitus are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Tinnitus is deemed an organic disease of the nervous system, which is a chronic disease listed under 38 C.F.R. § 3.309(a), where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran serviced on active duty from March 1993 to March 1997.  He had military occupational specialty as a Rifleman and Marksmanship Instructor, according to his DD 214.  The Duty MOS Noise Exposure Listing indicates that these MOS would involve a high and moderate probability of exposure to hazardous noise, respectively.  Additionally, the Veteran testified in March 2016 to exposure to noise from small arms, grenades, and helicopters (among other).  As such, the VA concedes that the Veteran was exposed to hazardous noise during his military service.

In March 2016, the Veteran testified that there were several times throughout his service in the Marines where he noticed tinnitus.  When he was on the range and grenades were "going off" or when gunners were "shooting close range," he would notice ringing in his ears.  He also described "mountain training" which involved the use of "confession grenades" in confined areas, causing the sounds to echo off the walls.  He stated that, although he would wear hearing protection, there were times that he did not get his hearing protection on quickly enough, and early shooting would cause ringing in his ears.  The Veteran testified that when he separated from service, he noticed the ringing in his ears would keep him awake at night.  He stated he was using over-the-counter sleep aids.  The ringing would amplify when he was stressed, and if it was quiet or he was alone, he would notice the ringing more distinctly.  After service he started a civilian career in mortgage, and has had a "desk job."  He noted that there were no machines or equipment involved in his civilian employment, only costumer interaction and computers.  

The Board notes that the virtual record contains a July 1999 statement from the Veteran that he "started to get a ringing sound in his ears" in April 1998.  After a month, the ringing got louder and would stay for longer periods of time.  He sought medical opinions in August 1998 and was eventually told that he had tinnitus and there was no treatment for it.

A private treatment record from August 1998 included the assessment of bilateral tinnitus.

In August 2011, the Veteran was afforded a VA audio examination.  He reported that he had military noise exposure of small arms fire, heavy weapons fire, and aircraft.  He denied occupational or recreational noise exposure outside of his military service.  The Veteran reported long-standing tinnitus but could not remember the exact date of onset.  The examiner noted that the Veteran's induction and separation hearing tests revealed bilateral high frequency hearing loss on enlistment and separation, with no significant shifts in thresholds.  Therefore, the examiner opined that the Veteran's tinnitus was less likely than not caused by his military noise exposure.

The Veteran submitted a November 2011 letter from the same 1998 private care provider.  The letter noted that the Veteran complained of bilateral tinnitus present since 1998, more severe in the left ear.  He was noted to have a noise exposure history related to flying helicopters and being on the firing range as a marksmanship instructor.  He stated he wore appropriate hearing protection during his service.  Dr. A.K.C. noted that the Veteran's high-frequency hearing loss was the likely cause of his tinnitus, and that his history of sound exposure in the military was most likely the cause of this tinnitus.  Attached treatment records noted the Veteran did not have high blood pressure.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, tinnitus is a uniquely subjective disorder, so the Veteran is competent to report its onset and symptoms.  The Board notes that in a July 1999 statement the Veteran reported his tinnitus onset as April 1998.  On his May 1999 claim, the Veteran reported his tinnitus onset as October 1998; however, treatment records show a diagnosis of tinnitus from as early as August 1998.  The Veteran later testified that he had moments of tinnitus during active service, but that he noticed tinnitus (the Board interprets this as ongoing tinnitus) the year after he separated from service.  The Board finds the Veteran's statements about both his in-service moments of tinnitus and the onset of his ongoing tinnitus in 1998 as credible.

The Board notes that the record currently contains conflicting medical opinions.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court in Nieves noted that when evaluating the probative value of a medical opinion, the examiner's review of records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts.  Here, the VA examiner was able to review the Veteran's service treatment records, while the private treatment provider had been the Veteran's provider for a number of years.  Given that both medical opinions involved an interview of the Veteran, physical examination, knowledge of his noise exposure history, and provided a rationale for their opinions, the Board finds that the opinions are in relative equipoise.

As noted above, tinnitus has recently been deemed by the Court to be an organic disease of the nervous system, which is a chronic disease listed under 38 C.F.R. § 3.309(a), where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran's tinnitus was first diagnosed in August 1998, just over a year after he was discharged from service.  A July 1999 statement indicated his ongoing tinnitus began as early as April 1998, again just over a year after he was discharged from service.  Tinnitus is singularly rated as 10 percent (compensable) disabling. 

Based on the foregoing, the Board finds that the Veteran's tinnitus is related to his active duty service.  The Board notes that his MOS resulted in exposure to hazardous noise.  The Veteran has credibly reported instances of tinnitus on active duty, and continued tinnitus from 1998.  Additionally, there is a medical opinion of record finding the Veteran's tinnitus is etiologically related to his noise exposure in service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


